Citation Nr: 1814311	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from March 1964 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has expanded the Veteran's claim for service connection for PTSD to include consideration of any acquired psychiatric disability, as reflected above.  

In September 2017, the Board remanded these issues for additional development.  Unfortunately, still further development is required, and this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

As the Veteran has argued, the August 2017 VA examination does not contain a medical nexus opinion as to whether his anxiety disorder is related to service or to his other service-connected disabilities.  Further, the Board notes, neither the August 2015 nor August 2017 VA examinations appear to discuss the Veteran's VA treatment records, which show ongoing mental health treatment.  An updated VA examination must be obtained.

Further, specifically in regard to PTSD, the Veteran has submitted stressor information that should be corroborated.  A copy of his service personnel records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Obtain the Veteran's service personnel records.

3.  After completion of steps 1 through 2, and a reasonable time to respond has passed, schedule the Veteran for an appropriate examination for a report on whether it is as likely as not (at least 50 percent probability) that any of the Veteran's diagnosed acquired psychiatric disabilities are related to his service or caused or aggravated by his service-connection disabilities.  ("Aggravated" means any increase in severity that is beyond the normal progression of the disability).

The Veteran asserts that he was involved in combat in Vietnam, and that he was involved in a bridge explosion wherein 66 people were killed.  

The record shows that he is treated for mental health symptoms, including depression, and that he has had numerous positive screens for PTSD.  In November 2017, his treating clinician provisionally diagnosed post-CVA depression.  In June 2014, the Veteran reported an increased in nocturia, which he endorsed led to an increase in irritability.

In regard to PTSD specifically, the examiner is asked to diagnose this according to the criteria contained in the DSM-5.  The examiner is asked whether his symptoms are related to fear of hostile military or terrorist activity.

The examiner is asked to discuss the Veteran's ongoing treatment in diagnosing, and in rendering the opinion as to relation to service or to service-connected disabilities.  The Veteran is service connected for hemiparesis, neuropathy, benign paroxysmal positional vertigo (BPPV), diabetes, an eye disability, voiding dysfunction, cardiovascular incident, tinnitus, a skin disability, insomnia, hearing loss, and trouble swallowing.  

All opinions must be accompanied with explanatory rationale.

4.  After completing all of the above, and any additional development deemed warranted, to include any necessary stressor development if PTSD is diagnosed upon the directed VA examination,  readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




